November 20, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                           GRACIE MCBROOM, Appellant

NO. 14-12-00866-CV                         V.

                          WAYNE DICKERSON, Appellee
                        ________________________________

      Today the Court heard its own motion to dismiss the appeal. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Gracie McBroom.
      We further order this decision certified below for observance.